Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-25 in the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA :
	- claims 13-16, and 19 are amended
b.	This is a second non final action on the merits based on Applicant’s claims submitted on 07/08/2022.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 05/20/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments

Regarding claims 14 and 19 previously objected for informalities, claims 14 and 19 have been amended according to the examiner's recommendation and thus the previous objection has been withdrawn.
Regarding claims 1, 2, 6-10, 12, 19, and 25 previously rejected under 35 U.S.C. § 103, Applicant's first arguments, see “However, Adachi fails to disclose that the discovery signal itself enables communication on a second frequency. Rather, Adachi teaches that the base station, in response to the request from the UE, enables the communication (e.g., the discovery signal) on the second frequency.” on page 9, filed on 07/08/2022, with respect to Zhang et al. US Pub 2021/0168574 (hereinafter “Zhang”), and in view of Adachi et al. US Pub 2018/0049016 (hereinafter “Adachi”), have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Jung US Pub 2018/0014341 (hereinafter “Jung”), in combination with previously applied Zhang’s reference.
Jung discloses a first user equipment (UE) (i.e. “first electronic device 400” in Fig. 4) transmitting, over at least a first frequency range (“first frequency band (for example, the 2.4 GHz/5 GHz band)” [0187]) to one or more unspecified UEs (i.e. “second electronic device 500”in Fig. 4), the discovery message enable potential wireless communications (“Alternatively, the first device can determine whether it is possible to communicate with the second device using the second frequency band by performing discovery in the second frequency band. For example, many peer-to-peer standards such as WiFi P2P or WiGig P2P, define a discovery procedure for discovering peers.” [0042]) over a second frequency range (“perform a discovery process of the second frequency band (for example, the 60 GHz band)”) different from the first frequency range (“For example, the first electronic device 400 and the second electronic device 500 may exist within the coverage 800 of the first frequency band (for example, the 2.4 GHz/5 GHz band), and may initially connect the first P2P group based on the first frequency band (for example, the 2.4 GHz/5 GHz band). Thereafter, the first electronic device 400 and the second electronic device 500 may perform a discovery process of the second frequency band (for example, the 60 GHz band) of the first electronic device 400 and the second electronic device 500 through a shared low-power discovery windows (DWs) 810, 820. When the first electronic device 400 and the second electronic device 500 do not exist in the coverage 700 of the second frequency band (for example, the 60 GHz band), for example, when the second electronic device 500 belongs to the coverage 800 of the first frequency band, but is located out of the coverage 700 of the second frequency band, the first electronic device 400 may process data communication through the first P2P group of the first frequency band, while maintaining the periodic low-power discovery windows 810 and 820 of the second frequency band.” [0187]; see also [0040-0041]).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 2, 6-10, 12, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US Pub 2021/0168574 (hereinafter “Zhang”), and in view of Jung US Pub 2018/0014341 (hereinafter “Jung”). 
Regarding claim 1
Zhang discloses a method for wireless communications by a first user equipment (UE) (“a step of transmitting, via a first vehicle, a to be discovered message on NR-PSDCH.” [0010]), comprising:
generating a discovery message (“Step 1: The vehicles in close proximity will discover each other. The discovery includes proximity discovery, beam link pairing (beamforming training), and higher layer V2X protocol discovery.” [0167] and furthermore “Support of V2X services via PC5 interface is provided by V2X sidelink. communication whereby UEs can communicate with each other directly over the PC5 interface.” [0144]);
transmitting, over at least a first frequency range (e.g. “carrier frequency <6 GHz (FR1)”) to one or more unspecified UEs (e.g. “WTRUs A, B, C, D, E, and F” in Fig. 1E; [0124]), the discovery message (“a step of transmitting, via a first vehicle, a to be discovered message on NR-PSDCH.” [0010] and furthermore “WTRUs A, B, C, D, E, and F may communicate with each other directly via a Sidelink interface (e.g., PC5 or NR PC5) such as interface 125a, 125b, or 128, whether they are under the access network coverage 131 or out of the access network coverage 131.” [0124]); and
receiving a transmission (i.e. “discovery response”), from a second UE (i.e. “neighbor vehicle/UE”), over the first frequency range (e.g. “carrier frequency <6 GHz (FR1)”), the transmission being based on the discovery message (“A vehicle/UE will successfully be discovered when a discovery response from a neighbor is received. A vehicle/UE may broadcast or multicast sidelink physical channels for carrying discovery message.” [0281] and furthermore “The method also includes a step of receiving, from a vehicle in the vehicle group, information of members in the vehicle group.” [0010]).
Zhang does not specifically teach transmitting, over at least a first frequency range to one or more unspecified UEs, the discovery message enable potential wireless communications over a second frequency range different from the first frequency range.
In an analogous art, Jung discloses a first user equipment (UE) (i.e. “first electronic device 400” in Fig. 4) transmitting, over at least a first frequency range (“first frequency band (for example, the 2.4 GHz/5 GHz band)” [0187]) to one or more unspecified UEs (i.e. “second electronic device 500”in Fig. 4), the discovery message enable potential wireless communications (“Alternatively, the first device can determine whether it is possible to communicate with the second device using the second frequency band by performing discovery in the second frequency band. For example, many peer-to-peer standards such as WiFi P2P or WiGig P2P, define a discovery procedure for discovering peers.” [0042]) over a second frequency range (“perform a discovery process of the second frequency band (for example, the 60 GHz band)”) different from the first frequency range (“For example, the first electronic device 400 and the second electronic device 500 may exist within the coverage 800 of the first frequency band (for example, the 2.4 GHz/5 GHz band), and may initially connect the first P2P group based on the first frequency band (for example, the 2.4 GHz/5 GHz band). Thereafter, the first electronic device 400 and the second electronic device 500 may perform a discovery process of the second frequency band (for example, the 60 GHz band) of the first electronic device 400 and the second electronic device 500 through a shared low-power discovery windows (DWs) 810, 820. When the first electronic device 400 and the second electronic device 500 do not exist in the coverage 700 of the second frequency band (for example, the 60 GHz band), for example, when the second electronic device 500 belongs to the coverage 800 of the first frequency band, but is located out of the coverage 700 of the second frequency band, the first electronic device 400 may process data communication through the first P2P group of the first frequency band, while maintaining the periodic low-power discovery windows 810 and 820 of the second frequency band.” [0187]; see also [0040-0041]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) to include Jung’s method for communicating using multiple frequency bands, in order to efficiently perform V2V/D2D discovery or sidelink communications (Jung [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s method for communicating using multiple frequency bands into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses wherein the transmission (i.e. “discovery response”) is based on the second UE (i.e. “a vehicle in the vehicle group” [0010]) discovering the first UE (i.e. “first vehicle” [0010]) using the discovery message (“A vehicle/UE will successfully be discovered when a discovery response from a neighbor is received. A vehicle/UE may broadcast or multicast sidelink physical channels for carrying discovery message.” [0281] and furthermore “a step of transmitting, via a first vehicle, a to be discovered message on NR-PSDCH. The method also includes a step of receiving, from a vehicle in the vehicle group, information of members in the vehicle group.” [0010].

Regarding claim 8
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses wherein the second UE is one of the one or more unspecified UEs (e.g. “WTRUs A, B, C, D, E, and F” in Fig. 1E; [0124]).

Regarding claim 9
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses wherein generating the discovery message comprises including information regarding at least one of one or more beam training sequences (“The discovery includes proximity beam discovery, beam link pairing (beamforming training), and higher layer V2X protocol peer device or service discovery. Vehicles can use beamforming training methods as described above.” [0179]) or one or more beam training occasions for one or more beam training periods (“The vehicle UE that initiates the peer device discovery will send out “To Be Discovered” message on NR-PSDCH. Then the other one will respond accordingly. The discovery includes proximity beam discovery, beam link pairing (beamforming training), and higher layer V2X protocol peer device or service discovery. Vehicles can use beamforming training methods as described above.” [0179]).

Regarding claim 10
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses further comprising: receiving a set of beam training sequences from the second UE (“Step 3: Group members (vehicles) will continuously exchange their on-board information, sensor data, speed, direction, maneuvers and etc. They utilize information in beam tracking after initial beam link pairing.” [0176]); and 
communicating with the second UE based on the set of the beam training sequences (“the vehicle UE will start beamforming training process with one or several UEs. The higher layer signaling may provide a range of spatial directions or a selected subset of beams of other UEs to perform BF training. This will greatly reduce the beamforming overhead. During beamforming training procedures, beam-width selection can be decided based on speed (for example, the relative speed between two V2X nodes). The V2X node can configure side-link CSI-RS (SL-CSI-RS) for beam training.” [0163]).

Regarding claim 12
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses further comprising receiving a second transmission (i.e. “PSCCH (implicit ACK)” [0255]) from a discovered UE (i.e. “(SyncRef) UE”), wherein the discovered UE has completed beam training with the first UE (i.e. “monitoring UE”) independent of the discovery message (“The monitoring UE beamforms the PSCCH Type 1 with the best selected beam(s) from the detected SL SS/PBCH beam(s) for response. Once the (SyncRef) UE receives and can detect the beam response PSCCH Type M from monitoring UE(s), it will perform the following operation: (i) Demodulate and decode the PSSCH Type 1 for extraction of basic UE information, and (ii) Send out a PSCCH (implicit ACK) with a PSSCH to the monitoring UE. The PSCCH resource can be signaled by (SCI) PSCCH. The PSCCH resources can be implicitly indicated by the selected PSCCH Type 1 resource. Therefore, the monitoring UE can expect to receive the implicit ACK from the beam paring ACK sent by SyncRef UE.” [0255]).

Regarding claim 25
Jung discloses a first user equipment (UE) (i.e. “electronic device 201” in Fig. 1; [0061]), comprising:
a processing system (“processor 210” in Fig. 1; [0061]) configured to generate a discovery message;
a transmitter (“RF module 229”, “transceiver” in Fig. 2; [0065]) configured to transmit, over at least a first frequency range to one or more unspecified UEs, the discovery message to enable potential wireless communications over a second frequency range different from the first frequency range; and
a receiver (“RF module 229”, “transceiver” in Fig. 2; [0065]) configured to receive a transmission, from a second UE, over the first frequency range, the transmission being based on the discovery message.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 25 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Claims 3, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jung, and further in view of Su et al. US Pub 2019/0090293 (hereinafter “Su”). 
Regarding claim 3
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses a device identifier (ID) of the UE (“PSSCH Type 1 carry some basic information for the monitoring UE such as UE ID, connection request, UE position (if available) etc.” [0254]) but Zhang and Adachi do not specifically teach wherein the discovery message includes a device identifier (ID) of the first UE.
In an analogous art, Su discloses wherein the discovery message includes a device identifier (ID) of the first UE (i.e. “initiator UE ID”; “The initiator UE may update its discovered UE list with the receiver UE's UE ID, discovery time offset, anchor points, and frequency offset. The initiator UE may determine a time offset from the msg1 to the msg2, and may determine the msg2 frequency based on the receiver UE ID and the receiver UE UTC time. The msg2 content may include any or all of initiator UE ID, initiator UTC accuracy, local UTC time for discovery interval start time, and anchor points. The msg2 may be transmitted using the receiver UE's timing and frequency.” [0175]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Su’s method for performing discovery in an off grid radio system, in order to efficiently perform V2V/D2D discovery and sidelink communications (Su [0068]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Su’s method for performing discovery in an off grid radio system into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 20
Zhang, as modified by Jung, previously discloses the method of claim 19, further comprising:
Zhang and Jung do not specifically teach detecting whether there is any degradation associated with a communication in the first frequency range; and after detecting the degradation, transmitting a discovery message over the second frequency range regarding the first frequency range.
In an analogous art, Su discloses detecting whether there is any degradation associated with a communication in the first frequency range (“determining that the wireless device is unable to decode the discovery message comprised in the first transmission” [0209]); and 
after detecting the degradation ([0209]), transmitting a discovery message over the second frequency range (i.e. “second transmission is received on a different frequency than the first transmission”) regarding the first frequency range (“determining a sequence of discovery message transmission frequencies used by a wireless device that performed the first transmission based at least in part on the synchronization signal, wherein the second transmission is received on a different frequency than the first transmission, wherein the frequency on which the second transmission is received is determined based on the sequence of discovery message transmission frequencies used by the wireless device that performed the first transmission.” [0210]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Su’s method for performing discovery in an off grid radio system, in order to efficiently perform V2V/D2D discovery and sidelink communications (Su [0068]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Su’s method for performing discovery in an off grid radio system into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 21
Zhang, as modified by Jung, previously discloses the method of claim 19, further comprising:
Zhang and Jung do not specifically teach transmitting a discovery message regarding the first frequency range over the second frequency range; and creating, after the transmission of the discovery message, a backup link for potential wireless communications over the first frequency range.
In an analogous art, Su discloses transmitting a discovery message regarding the first frequency range over the second frequency range (“determining a sequence of discovery message transmission frequencies used by a wireless device that performed the first transmission based at least in part on the synchronization signal, wherein the second transmission is received on a different frequency than the first transmission, wherein the frequency on which the second transmission is received is determined based on the sequence of discovery message transmission frequencies used by the wireless device that performed the first transmission.” [0210]); and 
creating, after the transmission of the discovery message, a backup link (i.e. alternate discovery message) for potential wireless communications over the first frequency range (“Alternatively, if UE C's intent is to discover UEs different from UE A, UE C can send its own discovery messages, e.g., at the same time locations as UE A, if the discovery transmission frequency sequence for UE C is different than for UE A, or on a different time location than UE A, if the discovery transmission frequency sequence for UEC is the same as for UE A.” [0126]; Figs. 21-22).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Su’s method for performing discovery in an off grid radio system, in order to efficiently perform V2V/D2D discovery and sidelink communications (Su [0068]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Su’s method for performing discovery in an off grid radio system into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jung, and further in view of Li et al. US Pub 2018/0212651 (hereinafter “Li”). 
Regarding claim 4
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang further discloses wherein generating the discovery message comprises including an indication (“The discovery includes proximity beam discovery, beam link pairing (beamforming training), and higher layer V2X protocol peer device or service discovery. Vehicles can use beamforming training methods as described above.” [0179]) that requests a notification (i.e. “beam link pairing (beamforming training)) about at least one of beam training sequences (“FIG. 8 illustrates an exemplary embodiment of a BT-RS beam identification and association beam sequence in a self-contained subframe of the application.” [0027]; [0163-0164]) in a response from the second UE (“The second step includes monitoring UEs responses for the preferred SL SS/PBCH beam for beam paring.” [0252]).
Zhang and Jung do not specifically teach one or more beam training occasions.
In an analogous art, Li discloses one or more beam training occasions (“In one method, a network node transmits a reference signal for beam management within one occasion, wherein the occasion comprises at least M symbol sets. The network node performs beam sweeping for transmitting the reference signal in a first symbol set of the M symbol sets. The network node repeats the beam sweeping for transmitting the reference signal in the rest of the M symbol sets.” [0005] and furthermore “FIG. 22 illustrates a table showing a maximum number of beam training opportunities in one beam reference signal occasion.” [0030]; [0221]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Li’s method for beam management with user equipment (UE) beamforming in a wireless communication system, in order to efficiently perform beam sweeping (Li [0005]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Li’s method for beam management with user equipment (UE) beamforming in a wireless communication system into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 5, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jung, and further in view of Miao et al. US Pub 2019/0081751 (hereinafter “Miao”). 
Regarding claim 5
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang and Adachi do not specifically teach wherein generating the discovery message comprises including a random access channel (RACH) sequence to be used for beam training over the second frequency range.
In an analogous art, Miao discloses wherein generating the discovery message comprises including a random access channel (RACH) sequence to be used for beam training (“In some examples an eNB downlink beamforming alignment can be achieved using an enhanced directional discovery signal or channel state information reference signal (CSI-RS). The initial uplink beam alignment can be realized during the random access (RACH) procedure by enhanced RACH sequence design. Due to the mobility of UEs, the optimal uplink beam direction should follow the movement of UEs.” [0020]) over the second frequency range (“For millimeter-wave (mmWave) bands, beamforming at both the eNodeB (eNB) and the user equipment (UE) is used to compensate for pathloss inherent in mmWave bands. Additionally, UE transmit beamforming may be beneficial to power limited cell-edge UEs in low-to-mid frequency bands, e.g. 3.5 GHz, 15 GHz, and 28 GHz.” [0019]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Miao’s method to implement enhanced sounding reference signaling for uplink (UL) beam tracking, in order to efficiently perform V2V/D2D discovery and sidelink communications (Miao [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Miao’s method to implement enhanced sounding reference signaling for uplink (UL) beam tracking into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11
Zhang, as modified by Jung, previously discloses the method of claim 1, 
Zhang and Jung do not specifically teach further comprising transmitting, to the second UE, an indication of a random access channel (RACH) sequence to be used for beam training over the second frequency range.
In an analogous art, Miao discloses transmitting, to the second UE, an indication of a random access channel (RACH) sequence to be used for beam training over the second frequency range (“In some examples an eNB downlink beamforming alignment can be achieved using an enhanced directional discovery signal or channel state information reference signal (CSI-RS). The initial uplink beam alignment can be realized during the random access (RACH) procedure by enhanced RACH sequence design. Due to the mobility of UEs, the optimal uplink beam direction should follow the movement of UEs.” [0020]) over the second frequency range (“For millimeter-wave (mmWave) bands, beamforming at both the eNodeB (eNB) and the user equipment (UE) is used to compensate for pathloss inherent in mmWave bands. Additionally, UE transmit beamforming may be beneficial to power limited cell-edge UEs in low-to-mid frequency bands, e.g. 3.5 GHz, 15 GHz, and 28 GHz.” [0019]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Miao’s method to implement enhanced sounding reference signaling for uplink (UL) beam tracking, in order to efficiently perform V2V/D2D discovery and sidelink communications (Miao [Abstract]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Miao’s method to implement enhanced sounding reference signaling for uplink (UL) beam tracking into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6, 7, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jung, and further in view of Adachi et al. US Pub 2018/0049016 (hereinafter “Adachi”). 
Regarding claim 6
Zhang, as modified by Jung, previously discloses the method of claim 1, further comprising
Zhang and Jung do not specifically teach accepting one or more discovery announcements similar to the discovery message after beam training to accommodate standalone devices.
In an analogous art, Adachi discloses accepting one or more discovery announcements similar to the discovery message after beam training to accommodate standalone devices (“Resource allocation types for transmitting (announcement of) a discovery signal (discovery message) include a “type 1” in which the UE 100 selects a radio resource, and a “type 2 (type 2B)” in which the eNB 200 selects a radio resource.” [0058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication, in order to efficiently perform V2V/D2D discovery and sidelink communications (Adachi [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 7
Zhang, as modified by Jung, previously discloses the method of claim 1, further comprising
Zhang and Jung do not specifically teach receiving enhanced discovery information about the second frequency range from one or more unspecified UEs.
In an analogous art, Adachi discloses receiving enhanced discovery information about the second frequency range (“a first message including information indicating that a discovery signal is transmitted for public safety in order to transmit the discovery signal in a second frequency band different from the first frequency. The receiver is configured to receive, from the base station, a second message based on the first message, wherein the second message includes information on radio resources to be used in transmission of the discovery signal in the second frequency.” [0007]) from one or more unspecified UEs (e.g. “UE 100-1”, “UE 100-2” in Fig. 7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication, in order to efficiently perform V2V/D2D discovery and sidelink communications (Adachi [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19 (Currently Amended)
Zhang discloses a method for wireless communications by a receiver user equipment (UE) (i.e. “a vehicle in the vehicle group”; “The method also includes a step of receiving, from a vehicle in the vehicle group, information of members in the vehicle group.” [0010]), comprising:
receiving one or more transmissions from a transmitter UE (i.e. “first vehicle”; “a method for discovering a vehicle group in vehicle to anything (V2X) communication range including a step of transmitting, via a first vehicle, a to be discovered message on NR-PSDCH. The method also includes a step of receiving, from a vehicle in the vehicle group, information of members in the vehicle group.” [0010]) over a first frequency range (e.g. “carrier frequency <6 GHz (FR1)”).
Zhang does not specifically teach detecting, based on the one or more transmissions, a beam-training sequence indicating a communication capability associated with a second frequency range outside of the first frequency range; and performing one or more actions over the second frequency range.
In an analogous art, Adachi discloses detecting, based on the one or more transmissions, a beam-training sequence indicating a communication capability associated with a second frequency range (i.e. “second frequency band”) outside of the first frequency range (i.e. “first frequency band”; “A radio terminal according to an embodiment comprises: a transmitter; and a receiver. The transmitter is configured to transmit, to a base station managing a cell operated in a first frequency and to which the radio terminal connected, a first message including information indicating that a discovery signal is transmitted for public safety in order to transmit the discovery signal in a second frequency band different from the first frequency. The receiver is configured to receive, from the base station, a second message based on the first message, wherein the second message includes information on radio resources to be used in transmission of the discovery signal in the second frequency.” [0007]); and 
performing one or more actions over the second frequency range (“a first message including information indicating that a discovery signal is transmitted for public safety in order to transmit the discovery signal in a second frequency band different from the first frequency” [0006]; “The “sidelink” is a UE-to-UE interface for direct discovery and direct communication. The “sidelink” corresponds to a PC5 interface. The PC5 is a reference point between UEs that can use the D2D ProSe used for control for UE-NW relaying using direct discovery, direct communication, and the D2D ProSe, and for a user plane.” [0055]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) to include Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication, in order to efficiently perform V2V/D2D discovery and sidelink communications (Adachi [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jung and Miao, and further in view of Adachi. 
Regarding claim 13 (Currently Amended)
Zhang, as modified by Jung and Miao, previously discloses the method of claim 11, 
Zhang, Jung, and Miao do not specifically teach wherein the discovery message comprises a discovery announcement, and wherein the discovery announcement includes additional information relevant to one or more unspecified UEs post beam training.
In an analogous art, Adachi discloses wherein the discovery message comprises a discovery announcement, and wherein the discovery announcement includes additional information (e.g. indication for “Resource allocation types”) relevant to one or more unspecified UEs post beam training (“Resource allocation types for transmitting (announcement of) a discovery signal (discovery message) include a “type 1” in which the UE 100 selects a radio resource, and a “type 2 (type 2B)” in which the eNB 200 selects a radio resource.” [0058]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung and Miao, to include Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication, in order to efficiently perform V2V/D2D discovery and sidelink communications (Adachi [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, and in view of ETSI “5G; NR; User Equipment (UE) radio access capabilities” 3GPP TS 38.306, version 16.1.0, Sep 2020 (hereinafter “ETSI”). 
Regarding claim 14 (Currently Amended)
Zhang discloses a method for wireless communications (“a step of transmitting, via a first vehicle, a to be discovered message on NR-PSDCH.” [0010]) by a first user equipment (UE) (i.e. “first vehicle”), comprising:
providing an indication of sequences (“Step 3: Group members (vehicles) will continuously exchange their on-board information, sensor data, speed, direction, maneuvers and etc. They utilize information in beam tracking after initial beam link pairing.” [0176]) associated with a first frequency range (e.g. “carrier frequency <6 GHz (FR1)”) to a second UE (i.e. “neighbor vehicle/UE” [0281]), said sequences being used for beam training (“The discovery includes proximity beam discovery, beam link pairing (beamforming training), and higher layer V2X protocol peer device or service discovery. Vehicles can use beamforming training methods as described above.” [0179]); and
Zhang does not specifically teach indicating, via the sequences, a capability associated with a second frequency range to the second UE.
In an analogous art, ETSI discloses indicating, via the sequences, a capability (i.e. “setting of UE capability fields” to support either or both FR1 and FR2. See Table B-1 below) associated with a second frequency range (i.e. FR2) to the second UE (“UECapabilityInformationSidelink in PC5 Uu” Annex A.4).

    PNG
    media_image1.png
    540
    959
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) to include ETSI’s UE capability indication for both FDD/TDD and FR1/FR2 differentiations, in order to efficiently perform V2V/D2D discovery and sidelink communications using different frequency ranges (ETSI [Annex B]). Thus, a person of ordinary skill would have appreciated the ability to incorporate ETSI’s UE capability indication for both FDD/TDD and FR1/FR2 differentiations into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15 (Currently Amended)
Zhang, as modified by ETSI, previously discloses the method of claim 14, 
ETSI further discloses wherein the sequences include a first set of sequences indicating the first UE is capable of operating over the first frequency range and not capable of operating over the second frequency range (for example, in Case 8 scenario in afore-mentioned Table B-1 above, FR1 TDD (i.e. first frequency range) is supported but FR2 TDD (i.e. second frequency range) is not supported).

Regarding claim 16 (Currently Amended)
Zhang, as modified by ETSI, previously discloses the method of claim 15, 
ETSI further discloses wherein the sequences include a second set of sequences not overlapping with and instead of the first set of the sequences, the second set of the sequences indicating the first UE is capable of operating over both the first frequency range and the second frequency range (for example, in Case 1 scenario in afore-mentioned Table B-1 above, both FR1 TDD (i.e. first frequency range) and FR2 TDD (i.e. second frequency range) are supported).

Regarding claim 17
Zhang, as modified by ETSI, previously discloses the method of claim 16, 
Zhang further discloses wherein the second set of the sequences includes one or more subsets of sequences, wherein the first UE is capable of operating over a frequency range corresponding to at least one of the one or more subsets of the sequences (“In an embodiment as depicted in FIG. 9, SL SS/PBCH and Uu SS/PBCH are TDM and the center of SL SS/PBCH is aligned with a Uu SS/PBCH synchronization raster. In this case, vehicle UE doesn't have to tune its receiver to simultaneously monitor different sub bands to detect the SL SS/PBCH and Uu SS/PBCH. This may save switching time and potentially reduce complexity. However, SL synchronization signal (SPSS/SSSS) needs to use different sequences or different initial values for M-sequence generation than Uu PSS/SSS to reduce the correlation between Uu SS/PBCH and SL SS/PBCH and avoid the timing and frequency offset estimation ambiguity.” [0216]).

Regarding claim 18
Zhang, as modified by ETSI, previously discloses the method of claim 17, 
Zhang further discloses wherein the operation of the first UE over the frequency range corresponding to at least one of the one or more subsets of the sequences is independent of any additional beam training (“According to yet another aspect of the application, NR V2X discovery should be performed after beamforming training. NR-PSDCH is the physical sidelink discovery channel for NR V2X, which is exchanged between the pair of V2X nodes performing discovery. It should be transmitted in beamforming manner on the beam link pair established between the two V2X nodes. The best detected beam of NR-PSSB indicates the beam of NR-PDSCH. In this example as shown in FIG. 3, Block number 2 is the preferred beam for the UE and NR-PSSB block 2 indicates the beam of NR-PDSCH, e.g., the index of NR-PSSB block 2 point to the sidelink resource(s) for NR-PDSCH.” [0164]).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Jung, and further in view of He et al. Foreign Patent WO2022089642, claiming priority 02-22-2020 (hereinafter “He”), and of Xue et al. US Pub 2017/0142703 (hereinafter “Xue”). 
Regarding claim 22
Zhang, as modified by Jung, previously discloses the method of claim 19, 
Zhang and Jung do not specifically teach further comprising detecting the beam training sequence over the first frequency range, the beam training sequence having a received power level lower than a threshold level.
In an analogous art, He discloses further comprising detecting the beam training sequence over the first frequency range, the beam training sequence having a received power level compared to a threshold level (“In this implementation manner, after the first device determines that the second power measurement value is less than the power measurement threshold value, the first device acts as a sidelink transmitting end device in a time unit after the target time unit, and sends an indication that the third The second configuration information of the time-frequency resource and the fourth time-frequency resource enables the opposite end device to perform LBT while measuring the third reference signal, which saves the LBT overhead of the opposite end device and reduces the time delay of the beam training process.” [0027]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, to include He’s method for beam training, in order to efficiently perform V2V/D2D discovery and sidelink communications. 
Zhang, Jung, and He do not specifically teach a received power level lower than a threshold level.
In an analogous art, Xue discloses a received power level lower than a threshold level (“transmits or receives the message, the instruction, the synchronization signal, the system information, and the discovery message by a control of the controller. Alternatively, the pre-configuration information includes at least one of the number of times of retransmission of a discovery message, the number of times of subframe bitmap during one discovery period, and information indicating a discovery offset. Alternatively, the predefined condition is determined by a combination of at least one of whether the UE is inside network coverage and whether a reference signal received power (RSRP) of a received synchronization signal is less than a threshold value included in the pre-configuration information.” [0028].
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung and He, to include Xue’s UE discovery method and system in a device-to-device (D2D) network, in order to efficiently perform V2V/D2D discovery and sidelink communications (Xue [0027]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Xue’s UE discovery method and system in a device-to-device (D2D) network into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 23
Zhang, as modified by Jung, He, and Xue, previously discloses the method of claim 22, 
Jung further discloses wherein the one or more actions comprise transmitting a discovery message over the second frequency range (“As discussed above with reference to FIG. 3, a PC5 unicast RRC establishment in FR1 may also include a capability exchange between devices 520 and 530. Such capabilities may include, for example, whether the devices 520 and 530 support an FR2 band and simultaneous transmission and reception in both FR1 and FR2. As used herein, the term “simultaneous” communication on the first frequency band and the second frequency band means that a device is capable of communicating over both frequency bands during overlapping times, but does not require that any device is sending and/or receiving data on both frequency bands at the same time.” [0105]) after the detection (as previously taught by He).

Regarding claim 24
Zhang, as modified by Jung, He, and Xue, previously discloses the method of claim 23, further comprising:
Zhang, Jung, He, and Xue do not specifically teach prioritizing the transmission of the discovery message over the second frequency range over performing discovery in the first frequency range.
In an analogous art, Adachi discloses prioritizing the transmission of the discovery message (“If the transmission resource pool specified by the pool information is part of the pre-configured resource pool, the UE 100-1 transmits a discovery signal while prioritizing the pool information.” [0106]) over the second frequency range over performing discovery in the first frequency range (as previously taught by Jung).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X), as modified by Jung, He, and Xue, to include Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication, in order to efficiently perform V2V/D2D discovery and sidelink communications (Adachi [0007]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Adachi’s method for Device to Device Proximity Service (D2D ProSe) communication into Zhang’s method for beamforming and grouping for new radio (NR) vehicle to anything (V2X) since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464